Citation Nr: 1710949	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine L4-L5 and L5-S1, prior to November 5, 2015, and entitlement to a rating higher than 20 percent, thereafter.

3.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity, prior to October 17, 2011, and to a rating higher than 20 percent, thereafter.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971 with additional service in the National Guard from June 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Of note, the Veteran testified at a hearing in September 2012 before a different VLJ on issues that are the subject of a separate Board decision.

These claims were remanded by the Board in December 2012 for issuance of a statement of the case.  A statement of the case was issued in July 2013.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  A substantive appeal was received in August 2013.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2016 by the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the claims file. Subsequent to the hearing, the Veteran submitted medical records along with a waiver of agency of original jurisdiction consideration.  


In a June 2013 rating decision, the RO granted an increased evaluation of 20 percent for the Veteran's radiculopathy of the right lower extremity, effective October 2011.  In a November 2015 rating decision, the RO granted an increased evaluation of 20 percent for the Veteran's lumbar disability, effective November 2015.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the increased ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

After the Veteran submitted his August 2013 VA Form 9 for this appeal, his representative clarified that they did not wish to submit a notice of disagreement to the denial of entitlement to a total disability rating (TDIU), and the August 2013 VA Form 9 should not have included the issue of TDIU.  See August 2013 statement.  As such, the Board finds this issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to increased ratings for the lumbar spine and radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas.





	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD, are met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for PTSD. It has been held that once service connection is granted, the claim is substantiated and additional notice is not required. Any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b). 

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned VLJ fully explained the issues involved. Also, the VLJ inquired as to whether all medical evidence had been submitted. The Veteran was represented at the hearing, and a review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony. As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 30 Percent for PTSD

The Veteran seeks entitlement to an initial rating higher than 30 percent for PTSD.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment. 

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

A global assessment of functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Facts

Service connection for PTSD was established by a February 2012 rating decision, at which time a 30 percent rating was assigned, effective November 2005.

A September 2006 VA outpatient note indicates the Veteran sought to establish care at the VA.  He reported a history of PTSD.  It was noted that he had difficulty sleeping, and he was assessed with depression.  

The Veteran was evaluated by the VA in December 2006 for symptoms of paranoia, anxiety, and sleep disturbances.  The Veteran also reported nightmares and problems with anger.  He reported problems with coworkers and he admitted to wanting to hurt them by stabbing them with a screwdriver.  The Veteran explained that he has had a hard time trusting other people and continues to have trouble with getting along with people. He reported sleeping with all his weapons under his bed until his wife and his daughter took them away and hid them.  He noted that he was sleeping with a machete under his mattress. He tends to have rages and stated, "I have gone off at people."  He finds that warning people and secluding himself is the best way to deal with this. The Veteran reported he had been married for 20 years.  On examination, the Veteran was alert and oriented, speech and thought processes were normal, and memory was adequate.  

A VA treatment note from February 2007 indicates the Veteran complained of being unable to sleep.  He also reported hearing strange noises and seeing things in his peripheral vision; however, reality testing was intact.  

A December 2007 VA psychiatric note indicates the Veteran complained of increased anxiety, awakening frequently at night, irritability, and noticed that he had become forgetful and easily confused.  The Veteran also reported that he was depressed and endorsed symptoms of anhedonia, lack of motivation, and a tendency to isolate and withdraw.  Examination revealed his memory was intact, his insight, judgment and impulse control were appropriate, and he had adequate personal hygiene. 

An October 2009 VA treatment note states the Veteran was experiencing increasing depressive symptoms.  He reported hearing noises and voices frequently when he is at home, that he has problems with anger, and thoughts of hurting himself or other people.  He stated that his family does not feel safe with him being enraged and suicidal while he is living at home. The Veteran reported that he goes to church but does not associate a lot with the people.  Examination revealed the Veteran was alert, oriented, calm and cooperative. He maintained good eye contact; speech was verbose but soft with normal rate, tone, and volume. Mood was depressed and affect was restricted, but thought process was linear, logical, and goal directed.  Memory and concentration were grossly intact, and judgement and insight were fair. 

A May 2010 VA treatment note indicates the Veteran had been treated for auditory hallucinations, illusions, nightmares, sleep disturbance and poor anger impulse control.  He stated that he has continued participating in his local church and that he jogs 6 miles during the week to help distract him from war related memories.  The Veteran reported that he attempts to spend time with friends, but he is afraid he might get into a verbal altercation and become violent.  He stated that he considered suicide two weeks prior, by using a gun to shoot himself.  After informing his wife of this plan, he stated that she and their adult daughters took all of the guns and removed them from the house.  The Veteran also reported an altercation with a coworker from 2005; he was later fired, but the co-worker kept his job.  The Veteran stated that this angered him to where he wanted to shoot his coworker.  Examination revealed the Veteran's appearance was casual and neat, speech was slow, and thought process was flighty.  His long and short-term memory were intact.  

The Veteran was afforded a VA examination in September 2011.  He denied suicidal or homicidal ideation, although he admitted that if he gets provoked by others he gets angry and wants to hurt other people.  The Veteran reported that he sometimes sees reflections in the corner of his eye and frequently hears voices that are not present, but without command hallucinations.  The Veteran also experienced depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently appropriately and effectively, chronic sleep impairment, and mild memory loss such as forgetting names directions or recent events.  He also exhibited flattened affect, gross disturbance in thought processes or communication, and inability to establish and maintain effective relationships.

In September 2012, the Veteran's physician submitted a statement indicating that the Veteran "presently carries a disabled status to sustain meaningful employment as a result of" PTSD.

The Veteran was afforded a VA examination in April 2013.  The examiner stated that the Veteran's PTSD has resulted in poor interpersonal functioning in past work settings and he is at significant risk for frequent altercations, work place violence, and general poor interpersonal functioning in all occupational settings at the present time.  The examiner noted that the Veteran's PTSD has caused sleep impairment and fatigue that increase his risk for absenteeism and tardiness in all occupational settings and his PTSD-associated concentration difficulties increases his risk for poor productivity, memory impairment, confusion, difficulty learning new skills and difficulty following instructions in all occupational settings.  It was noted that the Veteran has been married to his current wife for 25 years and he maintains good relationships with his children and grandchildren.  He is also an active member of his church and choir.  The Veteran also stated he has a few friends that he socializes with occasionally.  The Veteran endorsed the following symptoms: recurrent nightmares that cause intense psychological distress and panic symptoms, hypervigilance, irritability, insomnia, concentration difficulties, memory impairment, crying episodes, and significant fatigue.

An October 2013 VA treatment note indicates the Veteran sought psychiatric treatment.  The Veteran had fair hygiene and grooming.  He was oriented to person, time, and place.  His memory was intact.  The Veteran reported he was depressed.  He admitted to paranoia and continuing to have the delusion that his wife is seeing other men.  He also reported hearing things frequently, and believes he hears someone talking to his wife.  His wife reported that the Veteran got a hammer and beat the knob off the door.  The Veteran's wife presented a letter from the Veteran's employer, dated March 2004, in which he was suspended for accusing a co-worker of having an affair with his wife.  It was noted that the co-worker felt physically threatened.

A January 2014 VA psychiatric progress note indicates the Veteran rated his depression as a 7 or 8/10 (10 is worst).  He currently denied any manic or hypomanic symptoms; however, he admitted that he still hears voices, but not as much as he formerly did.  He continued to report visual disturbances.  He denied any suicidal/homicidal ideations, intent, plans or access to weapons. 

In October 2014, the Veteran reported during a VA psychiatric progress note that he still has anger issues and tries to avoid others to "avoid rages."  He also continued to admit to paranoid delusions and visual/auditory hallucinations at baseline.  He denied any suicidal/homicidal ideations, intent, plans or access to weapons.  The Veteran had fair personal hygiene and grooming.  It was noted that he was calm and cooperative, alert and oriented to person, place, time and purpose.

The Veteran was afforded a VA examination in October 2015.  It was noted that the Veteran was still married, has several grown children, and has friends that he generally gets along with.  The examiner noted that the Veteran had longstanding PTSD that was not significantly worse or better than at the time of the previous VA examination.  The Veteran was casually dressed.  He endorsed symptoms such as hypervigilance, exaggerated startle response, sleep disturbance, and inability to establish and maintain effective relationships. 

A May 2016 VA treatment note indicates the Veteran was noncompliant with his psychiatric medication.  It was noted that since the Veteran's last visit, he presented to the emergency department in March 2016 having been brought in after a confrontation with his stepson.  He reported still having auditory and visual hallucinations.  It was noted that the Veteran had a neat appearance with good hygiene, and he was oriented to person, time and place.

Analysis

After analysis of the evidence of record, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent rating, for the entire appeal period.

With respect to the Veteran's mood, the Board notes that the Veteran reported depression throughout the entire period under consideration. The evidence shows that the Veteran experienced continuous depression. His affect and mood were also flattened on several occasions. Thus, with regard to the frequency and severity of the Veteran's depressive symptoms, the Veteran has shown disturbances of mood and motivation that have spanned a long duration, and have affected his daily functioning. However, the severities of these feelings have not resulted in total impairment of functioning. 

Regarding the Veteran's judgment and thinking, the Veteran was consistently found to be oriented in all spheres. However, the Veteran has a history of impaired impulse control and unprovoked/provoked irritability with periods of violence, as demonstrated by his altercations with his coworkers and family members. Of note, while the Veteran has periods of anger, he is not in persistent danger of hurting his self or others.  The Veteran has visual and auditory hallucinations but not to the extent that they render him totally impaired.

With respect to the Veteran's social functioning, the Veteran consistently reported that he has difficulty being around other people and tends to avoid others. Of note, however, the Veteran has maintained a long marriage with his wife and has indicated he has good relationships with his children and grandchildren.  The Veteran has also stated that he attends church, sings in the church choir and occasionally socializes with a few friends.  Therefore, the Board finds that the Veteran experiences impairment in social relationships, but does not experience total social impairment.

In regards to the Veteran's occupational functioning, as noted in the April 2013 VA examination, the Veteran's PTSD has resulted in poor interpersonal functioning in past work settings and he is at significant risk for frequent altercations, work place violence, and general poor interpersonal functioning in all occupational settings at the present time.  The examiner noted that the Veteran's PTSD has caused sleep impairment and fatigue that increase his risk for absenteeism and tardiness in all occupational settings and his PTSD-associated concentration difficulties increases his risk for poor productivity, memory impairment, confusion, difficulty learning new skills and difficulty following instructions in all occupational settings.  

For all the reasons discussed above, the overall evidence shows that the Veteran is entitled to a rating of 70 percent, but no higher, for the entire period on appeal.

A rating higher than 70 percent is not warranted as the evidence does not indicate that the Veteran experiences total social impairment. Although the Veteran continues to have interpersonal difficulties due to his PTSD, he has maintained a relationship with his wife and children, and several friends, including attending and participating in church. Thus, it cannot be said that the Veteran experiences total social impairment.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the type and severity of symptoms that indicate a certain level of disability. Examining the Veteran's PTSD symptoms as a whole, however, the Board concludes that the Veteran's symptomatology more nearly approximate the criteria for a rating of 70 percent.

Thus, the Board finds that based on the overall record evidence, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms are of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 70 percent schedular rating for the entire appeal period.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's PTSD is inadequate. A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. While the Veteran does suffer significant impairments in his social and occupational functioning, those impairments are contemplated by the rating criteria supporting a 70 percent rating and there are no additional factors that are unusual. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the evidence shows that the Veteran's PTSD warrants a 70 percent disability rating, but no higher, for the entire appeal period.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks entitlement to increased ratings for his lumbar spine disability and radiculopathy of the right lower extremity.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, the Board notes that the November 2015 VA examination that assessed the severity of the Veteran's lumbar spine disability does not contain the complete testing results necessary to rate the disability.  The examiner tested the Veteran's range of motion and noted that the Veteran experienced pain that caused functional loss of forward flexion, extension, right and left lateral flexion, and right and left lateral rotation; however, the degree at which pain occurred is not noted. VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Therefore, on remand, the examination must include the degree at which pain occurs during range of motion tests of the lumbar spine. These findings are necessary to adequately rate the Veteran's disability according to DeLuca. Id.   

Additionally, the Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  

The Veteran's November 2015 VA examination report for the lumbar spine does not comply with Correia. Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.  Also, as the VA examination would include findings relevant to the proper evaluation for the radiculopathy of the right lower extremity, it would be premature to decide that claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for the appropriate VA examinations to evaluate the service-connected lumbar disability and radiculopathy of the right lower extremity.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disabilities. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins. 

Pursuant to Correia v. McDonald, the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

3. The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

5. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.

6. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


